DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statements filed on 12/01/2020 and 10/26/2021 are considered by examiner.

                                                                   Drawings
3.           All drawings filed on 10/19/2020 are approved by examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,840,072. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations in claims 1-20 of the present application are found in claims 1-20 of of U.S. Patent No. 10,840,072 such as: a cathode, an anode, an inductive element, a magnetic field, a housing, a control or acceleration grid, a control circuit, a thermal conductor, a heat source …



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-8, 10-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (U.S. Pat. No. 4,323,808).

Regarding claim 1, Davis (e.g., Fig. 1B) shows an energy converter (10) comprising: a cathode (20) for emitting electrons (22); an anode (24) for collected electrons (22) emitted from the cathode (20); an inductive element (30) positioned to electromagnetically interact with electrons (22)emitted by the cathode (20); a magnetic field source (32) positioned to direct a magnetic field between the cathode (20) and the anode (24); and a housing (12) defining an enclosed volume, wherein the cathode (20), the inductive element (30), and the anode (24) are positioned within the enclosed volume.

Regarding claim 2, Davis shows further comprising a control grid electrode (176) between the cathode (20) and the anode (24).

Regarding claim 3, Davis shows further comprising an acceleration grid electrode (176) between the cathode (20) and the anode (24).

Regarding claim 4, Davis shows wherein the cathode (20) comprises a crystalline ceramic electride or a crystalline ceramic electride coating (col. 2, lines 64-65).

Regarding claim 5, Davis shows wherein the cathode(20) includes a plurality of microtips extending from a base surface of the cathode (20), or wherein the cathode (20) comprises an emissive carbon coating, a doped amorphous carbon coating, or an undoped amorphous carbon coating (col. 2, lines 64-68).

Regarding claim 6, Davis shows further comprising a control circuit (col. 4, lines 4-6) in electrical communication with one or more of the cathode (20), the anode (24), or the inductive element (30) for modulating one or more potentials applied thereto.

Regarding claim 7, Davis shows wherein the control circuit (col. 4, lines 4-10) is configured to apply a potential that modulates a current of electrons between the cathode (20) and the anode (24) or focuses electrons (22) between the cathode (20) and the anode (24).

Regarding claim 8, Davis shows wherein the control circuit (col. 4, lines 4-12) is configured to apply a potential that varies as a function of time for modulating a velocity of electrons travelling from the cathode (20) to the anode (24).

Regarding claim 10, Davis shows wherein the control circuit (col. 4, lines 4-19) is configured to control the one or more potentials to generate an DC voltage or current output from the anode (24).

Regarding claim 11, Davis shows wherein the magnetic field source comprises a permanent magnet (32) or an electromagnet.

Regarding claim 12, Davis shows further comprising a magnetic core (32) positioned for concentrating and guiding the magnetic field between the cathode (20) and the anode (24).

Regarding claim 13, Davis shows further comprising a thermal conductor (48) in thermal communication with the cathode (20), the thermal conductor (48) positioned to receive radiant energy or thermal energy and to heat the cathode (20).

Regarding claim 15, Davis shows further comprising a getter (78, Fig. 4A) positioned within the enclosed volume.

Regarding claim 16, Davis shows a system comprising: a heat source (48); and a plurality of energy converters arranged in a spaced configuration about the heat source (48), wherein one or more of the plurality of energy converters independently comprise the energy converter of claim 1.

Regarding claim 17, Davis shows wherein the heat source (48) comprises a combustor (col. 4, lines 20-22).


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 9, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of the Official Notice.
Regarding claim 9, 14 and 18-20, Davis shows an energy converter comprising all the claimed subject matter as discussed above in section 8, except for wherein the control circuit is configured to control the one or more potentials to generate an AC voltage or current output from the anode having a frequency of 50 Hz or 60 Hz (claim 9); wherein the enclosed volume is evacuated to a pressure of from 10-5 Torr to 10-12 Torr (claim 14); wherein at least a portion of one or more walls of the combustor include 3-dimensional surface features that reflect electromagnetic radiation having wavelengths of from 0.8 pm to 1.5 pm (claim 18); wherein at least a portion of one or more walls of the combustor are coated with or comprise aluminum zinc-doped oxide to suppress emission of black body radiation at wavelengths greater than 1.5 pm or from 1.5 pm to 5 pm (claim 19); and wherein the heat source has a temperature of from about 4000 C to about 11000 C and generates black body electromagnetic radiation, and wherein at least a portion of the black body electromagnetic radiation is transmitted and absorbed by the plurality of energy converters to heat cathodes of the plurality of energy converters (claim 20).
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to choose those ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges for the purpose of obtaining a more efficiency of the device and would involve only routine skill in the art. In re Aller, 105 USPQ 233.

				Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838